Exhibit 10.5 MUTUAL TERMINATION AGREEMENT This MUTUAL TERMINATION AGREEMENT (this “ Agreement ”) is made as of March 9, 2016, by and between Time Warner Cable Enterprises LLC, a Delaware limited liability company (“ TWC ”) and Hetnets Tower Corporation , a Delaware corporation (“ Hetnets ”) (each a “ Party ” and collectively, the “ Parties ”). WHEREAS, Hetnets is a wholly-owned subsidiary of Towerstream Corporation, a Delaware corporation (“ Parent ”), and Towerstream I, Inc., a Delaware corporation is also wholly-owned subsidiary of Parent (“ Company ”); WHEREAS, Parent and Company are parties to that certain Asset Purchase Agreement among Parent, Company and TWC, dated as of March 9, 2016 (the “ Purchase Agreement ”) whereby Company has agreed to sell and TWC has agreed to purchase certain Assets and assume certain Leases in exchange for the consideration set forth in the Purchase Agreement; WHEREAS, the Parties are party to that certain parties to that certain WiFi Services Agreement dated June 14, 2013, as amended (the “ Services Agreement ”), pursuant to which Hetnets provides access to the Hetnets Network and the WiFi Services to TWC and the TWC Users (as such terms are defined in the Services Agreement); and WHEREAS, pursuant to Section 2.2(j) of the Purchase Agreement, it is a condition to the Closing that the Parties terminate the Services Agreement and the Parties wish to terminate such Services Agreement in accordance with the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the covenants and agreements set forth herein, as well as other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, and intending to be legally bound hereby, the Parties agree as follows: 1.
